DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on November 19, 2020, is acknowledged.
Cancellation of claim 5 has been entered.
Claims 1-4 and 6-21 are pending in the instant application.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 21 recites “wherein the wavelength converter is fixed to the light combiner via a support member” which raises the issue of enablement. Applicant’s disclosure states at π[0046] “The light combiner 53 is not necessarily fixed to the wavelength conversion rod 50 via an optical adhesive. The light combiner 53 may instead be so fixed to the wavelength conversion rod 50, for example, via an arbitrary support member that they are in direct contact with one another. In either case, it is desirable that no air gap is provided between the light combiner 53 and the wavelength conversion rod 50“, accordingly the claimed support member is an alternative embodiment to the use of an optical adhesive to fix the wavelength converter and the light combiner. Thus, the specification fails to describe the claimed subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, that the inventors had possession of both a support member and an optical adhesive in a single embodiment as recited in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haenen et al. (WO 2017/067781 A1).

.

Claims 14, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2017-009981 A) in view of Haenen et al. (WO 2017/067781 A1).
Regarding claim 14, Kato discloses a light source apparatus comprising: a light source (2, 3) that outputs first light (E, blue light) and second light (B, blue light); a wavelength converter (10) that at least contains a phosphor (11) and converts the first light (E) outputted from the light source into fluorescence (Y, yellow emission, π[0014]) having a wavelength band different from a wavelength band of the first light; and a light combiner (20) that combines the second light (B) outputted from the light source with the fluorescence (Y) having exited out of the wavelength converter and outputs a resultant combined light (Fig. 1C), wherein the wavelength converter (13) has a first end surface (14) and a second end surface (15) that face each other and a side surface (12) that intersects the first and second end surfaces, the light combiner (20) has a first surface (14) and a second surface (23) that face each other and a third surface (21) that intersects the first and second surfaces, the first end surface (14) of the wavelength converter (10) faces the first surface (14) of the light combiner (20), the first light (E) enters the wavelength converter (10) via the side surface (12), and the fluorescence (Y) exits out of the wavelength converter (10) via the first end surface (14), and the fluorescence (Y) enters the light combiner (20) via the first surface (14), the second light (B) enters the light combiner (20) via the third surface (21), and the combined light (B + Y) exits out of the light combiner (20) via the second surface (23). Kato fails to explicitly state wherein the wavelength 
Haenen discloses a light source apparatus comprising: a light source (31, 32) that outputs first light and second light; a wavelength converter (21) that at least contains a phosphor and converts the first light outputted from the light source into fluorescence having a wavelength band different from a wavelength band of the first light (Page 21, lines 9-13); and a light combiner (22) that combines the second light outputted from the light source with the fluorescence having exited out of the wavelength converter and outputs a resultant combined light (Page 24, lines 5-17), wherein the wavelength converter (21) has a first end surface and a second end surface (25) that face each other and a side surface (27) that intersects the first and second end surfaces, the light combiner (22) has a first surface and a second surface (26) that face each other and a third surface (28) that intersects the first and second surfaces, the first end surface of the wavelength converter faces the first surface of the light combiner (Fig. 4), the first light enters the wavelength converter (21) via the side surface (27), and the fluorescence exits out of the wavelength converter via the first end surface, and the fluorescence enters the light combiner (22) via the first surface (14), the second light enters the light combiner (22) via the third surface (28), and the combined light exits out of the light combiner (22) via the second surface (26). Haenen further acknowledges the use of an optical adhesive for optically coupling sections (7, 9 and 11) of a segmented light guide (Fig. 3, Page 3, lines 24-25) with minimal light loses between the components. One skilled in the art would have reasonably contemplate the use of an optical adhesive as taught by Haenen between the wavelength converter and the light combiner in other to optically couple the components with minimal light loses between the components. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to use an optical adhesive of Haenen in the light source apparatus of Kato between the wavelength converter and the light combiner in other to optically couple the components with minimal light loses between the components.

Regarding claim 17, Kato discloses a light source apparatus further comprising a reflector that is provided at the second end surface (15) of the wavelength converter and reflects at least the fluorescence (π[0020]).
Regarding claim 19, Kato discloses a light source apparatus wherein a wavelength band of the second light is a blue wavelength band (π[0013]), and the wavelength band of the fluorescence is a yellow wavelength band (π[0014]).
Regarding claim 20, Kato discloses a light source apparatus wherein the phosphor in the wavelength converter is a ceramic phosphor (π[0015]) that converts the wavelength band of the first light into the wavelength band of the fluorescence.

Allowable Subject Matter
Claims 1, 2 and 6-131 are allowed over the prior art of record.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a light combiner that combines the second light outputted from the light source with the fluorescence having exited out of the wavelength converter and outputs a resultant 
Regarding claim(s) 2 and 6-13, claim(s) 2 and 6-13 is/are allowable for the reasons given in claim 1 because of its/their dependency status from claim 1.
Regarding claim(s) 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 16, and specifically comprising the limitation of the light combiner includes a dichroic prism that transmits the fluorescence and reflects the second light.

	Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 3-4 are withdrawn from consideration since amended claim 1 is not a generic claim, since it defines the elected species. The specification does not disclose embodiments having a light combiner comprising a dichroic prism and scatterers (as defined by claim 3). Thus, raising the issue of new matter under 112- first paragraph.